Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 12/29/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 a)(2) as being anticipated by Megrant (US 20200127187 A1).



    PNG
    media_image1.png
    533
    751
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    583
    575
    media_image2.png
    Greyscale

Regarding claim 1, Megrant discloses a method for adjusting a resonance frequency of a qubit in a quantum mechanical device, comprising: 
providing a substrate 504 having a frontside and a backside, the frontside having at least one qubit (Fig. 2 and Fig 5) formed thereon, the at least one qubit comprising capacitor pads  [506, 508] ; and 
removing 502 substrate material from the backside of the substrate at an area opposite the at least one qubit to alter a capacitance around the at least one qubit so as to adjust a resonance frequency of the at least one qubit (Figs 3-4 – See entire document.  Substrate thickness is directly corresponds to capacitance of the qubit elements.  Modifying the substrate is taught to adjust the capacitances thus tuning the LC circuit (i.e. adjusting resonance frequency) ).

Regarding claim 2, Megrant discloses a method according to claim 1, wherein removing the substrate material from the backside of the substrate at the area opposite the at least one qubit comprises chemically etching the backside of the substrate selectively using a chemical etchant selected depending on the substrate material (Figs. 3-5 & ¶52 -53 – “For example, most silicon wafers are manufactured at roughly 750 μm thickness, but through backgrinding can be reduced to as little as 50 μm or less. Other methods of thinning wafers are also available, including chemical mechanical polishing, chemical wet etching and plasma dry etching processes.” )

Regarding claim 3, Megrant discloses a method according to claim 2, wherein prior to chemically etching the backside of the substrate, forming an initial cavity in the backside of the substrate in a vicinity of the at least one qubit by mechanically removing material from the backside of the substrate and then chemically etching the backside of the substrate at the formed initial cavity (Figs. 3-5 & ¶52 -53).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megrant in view of Frühauf ( Springer Science & Business Media, Dec 5, 2005 - Technology & Engineering Chapter 3)

Regarding claim 4, Megrant discloses a method according to claim 3, wherein forming the initial cavity in the backside of the substrate comprises defining faces of the initial cavity having one or more first crystal planes and one or more second crystal planes so that the chemical etchant preferentially etches the substrate material from said one or more first crystal planes while substantially not etching substrate material from said one or more second crystal planes to form an etched final cavity in the vicinity of the at least one qubit (Figs. 3-5 & ¶52 -53 – Note that Silicon material is understood to be crystalline material.  Chemical etching is well understood to be directionally dependent upon the crystalline structure.  Wet etching of crystalline substrates is very well known.  One of ordinary skill in the art  would be expected to determine/know the crystal structure and orientation of the substrate prior to etching and to adjust the etching appropriately to achieve a desired and expected result.  See  Frühauf Shape and Functional Elements of the Bulk Silicon Microtechnique: A Manual of Wet-Etched Silicon Structures: Chapter 3 which describes the convention when etching silicon.)

Regarding claim 5, Megrant in view of Frühauf disclose a method according to claim 4, wherein the substrate material is silicon and the one or more first crystal planes comprises a (111) plane and the one or more second crystal planes comprises a (100)  While Megrant may not specifically state the crystalline structure of Si, it is understood a Si subrate as disclosed comprises (111) and (100) planes that have different etching characteristics.  See Regarding claim 4 and Frühauf.  ).

Regarding claim 6, Megrant in view of Frühauf disclose a method according to claim 4, further comprising controlling an amount of the substrate material etched by selecting a size and shape of the initial cavity so that the etching of the substrate material stops when said one or more first crystal planes are substantially eliminated so as to form size self-limited etched final cavities (See Frühauf – “Geometrical etch stop” are known and used.  Simply selecting a opening in a mask one can easily control the amount of material removed while etching.  See Frühauf.  Fig. 3.8 and equation 3.4)).

    PNG
    media_image3.png
    305
    462
    media_image3.png
    Greyscale


Regarding claim 7, Megrant in view of Frühauf disclose a method according to claim 6, wherein controlling the amount of material etched comprises controlling an (See regarding claim 1).

Regarding claim 8, Megrant in view of Frühauf disclose a method according to claim 1, wherein removing the substrate material from the backside of the substrate at the area opposite the at least one qubit comprises applying an etch mask film to the backside of the substrate and etching selected areas at the backside of the substrate opposite the at least one qubit (See regarding claim 1).

Regarding claim 9, Megrant in view of Frühauf disclose a method according to claim 8, further comprising: subsequent to applying the etch film mask to the backside of the substrate and prior to etching the selected areas at the backside of the substrate, forming one or more openings in the etch film mask at the selected areas (Megrant ¶53).

Regarding claim 10, Megrant in view of Frühauf disclose a method according to claim 9, wherein forming the one or more openings in the etch film mask comprises forming the one or more openings using a focused ion beam etching, laser ablation, or mechanical milling, or any combination thereof (Figs. 3-5 & ¶52 -53 – “For example, most silicon wafers are manufactured at roughly 750 μm thickness, but through backgrinding can be reduced to as little as 50 μm or less. Other methods of thinning wafers are also available, including chemical mechanical polishing, chemical wet etching and plasma dry etching processes.” )

Regarding claim 11, Megrant in view of Frühauf disclose a method according to claim 9, further comprising disposing a chemical etchant container to define an area around the one or more openings in the etch film mask and providing a wet or dry etching chemical to remove substrate material from the defined area at the one or more openings in the etch film mask to form one or more cavities at the backside of the substrate (Megrant ¶53).

Regarding claim 12, Megrant in view of Frühauf disclose a method according to claim 1, wherein removing the substrate material from the backside of the substrate at the area opposite the at least one qubit comprises removing material using laser ablation, mechanical milling, focused ion beam, or any combination thereof (Megrant ¶52).

Regarding claim 13, Megrant in view of Frühauf disclose a method according to claim 1, wherein removing substrate material from the backside of the substrate at an area opposite the at least one qubit comprises removing the substrate material from the backside of the substrate at a plurality of areas opposite to a plurality of qubits to form a plurality of cavities on the backside of the substrate (See regarding claim 1).

Regarding claim 14, Megrant in view of Frühauf disclose a method according to claim 13, wherein said removing the substrate material from the backside of the substrate at the plurality of areas opposite to the plurality of qubits comprises removing (Megrant ¶53 -  Wet etching).

Regarding claim 15, Megrant in view of Frühauf disclose a method according to claim 14, wherein said global etch process comprises applying a chemical etch process (Megrant ¶53 -  Wet etching).

Regarding claim 16, Megrant in view of Frühauf disclose a method according to claim 14, further comprising controlling an amount of material etched by selecting a size and shape of a formed initial cavity for each of the plurality of areas so that the etching of the substrate material stops at different times depending upon a selected geometry or shape of the initial opening (See regarding claim 6).

Regarding claim 17, Megrant in view of Frühauf disclose a method according to claim 16, wherein forming the initial cavity comprises defining faces of the initial cavity having one or more first crystal planes and one or more second crystal planes in the substrate material so that the substrate material is etched from said one or more first crystal planes while substantially not etched from said one or more second crystal planes (See regarding claims 4- 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



1/10/2022